DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This Office Action is made in response to amendment, filed 4/27/2022. No claims have been amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 4/27/2022. 
With respect to Claim Rejections - 35 USC § 103 claim 1, the Applicant submits that the Office Action has not shown that what is taught by the provided references actually meets all of the claim elements with such general and conclusory statements. In response, the Examiner notes that the claimed features as cited are broad and are open to several interpretations. And the Examiner also notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant further submits that a “user device” in paragraph 0799 of Maharajh is not explicitly discussed. The Examiner point out that paragraph 0799 follows paragraphs 0797-0799 where it defines a mobile device (a user device) that can host one or more formats where a user makes requests for content. Paragraph 0799 discloses a mobile media platform (a computing device) receiving a request for content. The content is formatted according to a carrier specifying the delivery formats. Paragraph 0799 also provides an example where content is recoded (or reformatted) into preferred formats such as lower resolution during peak hours. Therefore, it is clear that Maharajh teaches causing (caused by a user’s request from a user device) a first content to be outputted (a computing device) where the first content is in a first content, and that the content that is in a first format may be converted to a second format according to a carrier specifying the delivery formats. The Applicant further submits that the Office Action has not provided references that teach all of the claim elements because "the converted first content" is not just any content but further described in "converting ... the first content from the first format to a second format." And, "the first content" is not just any content but further described in the preceding clause ("from a user device configured to cause a first output of the first content."). In response, the Examiner notes that the claim language is broad. The Examiner has interpreted this claim feature to be generating only a second content and then outputting both a first converted content and a second content through a second out. Maharajh teaches causing (caused by a user’s request from a user device) a first content to be outputted (a computing device) where the first content is in a first content. Bennett is used to teach the function of a generating a second output comprising second content along with outputting together another formatted content. 
With respect to claim 4, the Applicant submits that the Office Action has not provided an indication of why Kurtenbach teaches the claimed features “generating a discrete network” and “connecting the user device to the discrete network, wherein the first content is received over the discrete network.” In response, the Examiner notes that the Applicant provides no real argument other than the features are not taught. Paragraph 0100 of Kurtenbach is used to teach these features. Paragraph 0100 discloses configuring device time matrix stage (stage 404 – a mode of operation that a user with appropriate rights apportions the nominal continuous operating period of one or more network-enabled remote display systems into operating sub-periods that define and delineate optimal and sub-optimal periods – para.0098) that comprises generating optimal and sub-optimal operating sub-periods as grids of discrete network-enabled resources of an enterprise network system for users to connect via users device allowing for content transmission. Therefore, it is clear that Kurtenbach teaches discrete networks can be setup and used for users to connect allowing for content transmission.
With respect to claim 6, the Applicant submits that the Office Action has not provided an indication of why Knightbridge teaches the claimed features “wherein the second output comprises the second content merged with the converted first content in the second format.” Specifically, the Applicant argues that paragraph 0066 of Knightbridge provides no inclination of why it teaches this feature. In response, in the rejection the Examiner did identify inserting (merging) an ad into videos. Paragraph 0066 of Knightbridge discloses in the last sentence in that paragraph that “converting content 740 may also include ad insertion.” Therefore, it is clear that Knightbridge teaches merging a second content (an ad) into the first content.
With respect to claim 7, the Applicant submits that the Office Action has not provided an indication of why Knightbridge teaches the claimed features “wherein the second output comprises the second content overlaid with the converted first content in the second format.” The Applicant specifically argues that Knightbridge does not recite the terms “overlaid” in paragraph 0066. In response, the Examiner notes that paragraph 0066 cites “information may be overlayed on the content”. The Applicant has not provided any reasoning as to how “overlaid” and “overlaying” has two distinct different meanings. The Examiner has equated “overlaid” and “overlaying” to be the same meaning and the Applicant has not provided any reasoning as to how “overlaid” and “overlaying” has two distinct different meanings. Therefore, it is clear that Knightbridge teaches “content overlaid with … content”.
The Applicant submits that for at least these reasons presented, the Office Action has not established a prima facie case of obviousness with respect to claim 1, and reconsideration of claim 1 is respectfully requested. Independent claims 8 and 15 are non-obvious for at least similar reasons. Claims depending from patentable independent claims are at least patentable for such a dependence. In response, with respect to the applicant arguments of independent claims 1, 8, 15 and dependent claims 2-7, 9-14 and 16-20 have been fully considered but are non-persuasive (see rejections below).

Claim Rejections - 35 USC§ 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA 
35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior a rt and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12, 15, 17 and 19 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Maharajh (US Pub 2011/0225417) in view of Bennett (US Pub 2006/0031889).
Referring to claim 1, Maharajh discloses a method comprising:
receiving, by a computing device, from a user device configured to cause a first output of first content, the first content in a first format; converting, by the computing device, the first content from the first format to a second format (paragraph 799; figure 2).
Maharajh does not disclose a method for generating, by the computing device, a second output comprising second content and the converted first content.
In an analogous art, Bennett teaches a method for generating, by the computing device second output comprising second content and the converted first content (paragraph 30).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the dual display method taught by Bennett to the transcoding method disclosed by Maharajh. The motivation would have been to tailor the video to each device to optimize the user experience.

Referring to claim 2, Maharajh discloses a method of claim 1, wherein the first content is compatible with a high definition multimedia interface (HDMI) (paragraph 451).

Referring to claim 3, Maharajh discloses a method of claim 1, wherein the computing device comprises a discovery element (paragraph 492).

Referring to claim 5, Maharajh discloses a method of claim 1, wherein the second format is based on at least one of: compatibility, connectivity, resolution, or bit-rate (paragraph 799).

Claims 8 and 15 are rejected on the same grounds as claim 1.

Claim 9 is rejected on the same grounds as claim 2.

Claims 10 and 17 are rejected on the same grounds as claim 3.

Claims 12 and 19 are rejected on the same grounds as claim 5.

Claims 6, 7, 13, 14, 16, and 20 are rejected under pre-Al A 35 U.S.C. 103(a) as being unpatentable over Maharajh and Bennett as applied to the claims above, and further in view of Knight bridge (US Pub 2013/0104180).
Referring to claim 6, Maharajh does not disclose a method of claim 1, wherein the second output comprises the second content merged with the converted first content in the second content.
In an analogous art, Knightbridge teaches a method of claim 1, wherein the second output comprises the second content merged with the converted first content in the second content (paragraph 66).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the transcoding merging taught by Knightbridge to the transcoding method disclosed by Maharajh. The motivation would have been to allow the system to add advertisements to the video 

Referring to claim 7, Maharajh does not disclose a method of claim 1, wherein the second output comprises the second content and the converted first content overlaid with the second content in the second format.
In an analogous art, Knightbridge teaches a method of claim 1, wherein the second output comprises the second content and the converted first content overlaid with the second content in the second format (paragraph 66).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the transcoding merging taught by Knightbridge to the transcoding method disclosed by Maharajh. The motivation would have been to allow the system to add advertisements to the video.

Claims 13 and 16 are rejected on the same grounds as claim 6.

Claims 14 and 20 are rejected on the same grounds as claim 7.

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maharajh and Bennett as applied to the claims above, and further in view of Kurtenbach (US Pub 2010/0268768).
Referring to claim 4, Maharajh and Bennett do not disclose a method of claim 1, further comprising: generating a discrete network; and connecting the user device to the discrete network, wherein the first content is received over the discrete network.
In an analogous art, Kurtenbach teaches a method of claim 1, further comprising: generating a discrete network; and connecting the user device to the discrete network, wherein the first content is received over the discrete network (paragraph 100).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the discrete network taught by Kurtenbach to the network taught by Maharajh. The motivation would have been to keep the connection secure.

Claims 11 and 18 are rejected on the same grounds as claim 4.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADIL OCAK/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426